DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the floated solids" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the effluent" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fermented solids" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the third mixed liquor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

2 recites the limitation "the solids-lean effluent" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the return activated sludge" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-12 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdogan et al. (US 2016/0083268).
Per claim 1,   Erdogan teaches a wastewater treatment system (Figure 4; and Abstract, Systems and methods for treating wastewater; and para [0102], A wastewater treatment system, indicated generally at 400 in FIG.4) comprising: a contact tank having a first inlet fluidly connectable to a source of waste water to be treated, and an outlet, the contact tank configured to treat the waste water with activated sludge to form a first mixed liquor (Figure 4, 410 and 402 and 414; and para [0102], The wastewater treatment system of FIG.4 includes a contact tank 410...and associated fluid conduits 414; and para [0103], Wastewater from a 
  	Per claim 13, Erdogan teaches a wastewater treatment method of treating wastewater (Figure4; and Abstract, Systems and methods for treating wastewater, and para [0102], A wastewater treatment system, indicated generally at 400 in FIG.4; See Instant Specification, Figure 4; and pg 6 In9 -10, FIG. 4 is a block flow diagram of a wastewater treatment system in accordance 
 	Per claim 14, Erdogan teaches the method further comprising: directing the biologically treated mixed liquor into a solids-liquid separation unit (412) and separating the biologically treated mixed liquor to form a solids-lean effluent and the activated sludge para [0103], Wastewater from a source of wastewater 405 is directed into a primary clarifier 412 through an inlet of the primary clarifier...A solids-lean effluent from the primary clarifier 412 is directed into an inlet of the contact tank 410 through conduit 402); directing the mixed liquor into a dissolved air flotation unit and separating the mixed liquor to form a floated solids and an effluent (Figure 4, 420 and 414);
 	directing a first portion (402) of the activated sludge into the contact tank; and

Per claim 16, Erdogan teaches directing a third portion (426) of the fermented solids into the contact tank (410).
Per claim 18, Erdogan teaches wherein the first portion of the fermented solids is selectively directed into at least one of an anaerobic region, an aerated anoxic region, and a post-anoxic region of the biological treatment unit ([0106]; The anaerobically digested sludge recycled into the stabilization tank may also contain methanogenic bacteria which are subsequently returned to the anaerobic digester to enhance the performance of the anaerobic digester as described above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (‘268).
Per claim 2, Erdogan discloses the system of claim 1,Erdogan further discloses wherein the contact tank has a second inlet (Figure 4, 410: and para [0008], The wastewater treatment system comprises a contact tank having a first inlet configured to receive wastewater to be treated, a second inlet; As shown in Figure 4, the contact tank 
However, it would have been obvious to one of ordinary skill in the art to combine the embodiments of the invention as disclosed by Erdogan, specifically combining the 
Per claim 7, Erdogan discloses the system of claim1, Erdogan further discloses wherein the fermentation unit further comprises a third fermented solids outlet and the contact tank further comprises an inlet fluidly connected to the third fermented solids outlet (Figure 6, 490 and 494 and 410;and para [0109], In another embodiment of the wastewater treatment system, indicated generally at 600 in FIG. 6, a first portion of the anaerobically digested sludge produced in the anaerobic digester may be recycled through an outlet of the anaerobic digester and into the inlet of the contact tank 410 through conduit 494; As can be seen in Figure 6, the anaerobic digester or fermentation unit has three outlets, 492, 495, and 494. Further, the anaerobically digested sludge may be described as fermented solids; See Instant Specification, pg 34 para 2-3, Fermentation may occur in any anaerobic environment...For instance, system 700 may be arranged to promote fermentation of floated solids into sCOD in anaerobic digester 49), but does not disclose a specific example/embodiment wherein the fermentation unit further comprises a third fermented solids outlet and the contact tank further comprises 
However, it would have been obvious to one of ordinary skill in the art to combine the embodiments of the invention as disclosed by Erdogan, specifically combining the systems as described in Figure 4 and Figure 6, by adding a fermented solids recycle stream 494 connecting the fermentation unit 490 and the contact tank 410, by routine experimentation, because Erdogan discloses the benefits of adding recycle streams (para [0109], In another embodiment of the wastewater treatment system, indicated generally at 600 in FIG.6...the anaerobically digested sludge...may be recycled...through conduit 492...These recycle streams may provide the benefits described above with regard to systems 400 and 500; and para [0085], The wastewater treatment systems...can reduce sludge production through the use of various unit operations including aerobic and anaerobic biological processes and recycle streams...Costs associated with use of a conventional aerobic stabilization unit are typically reduced because less aeration would typically be required in the aerobic processes due to the use of the anaerobic digester and various recycle streams). Further, it would have been obvious to one of ordinary skill in the art to provide the inlet streams 402, 475, and 494 for the contact tank 410 as separate inlets, instead of being combined into one inlet 402, by routine experimentation, in order to test the effectiveness of the system.
Claims 3, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (‘268) in view of Curtis et al. (US 2007/0051677).
Per claims 3 and 15, Erdogan discloses the system of claim 1 and method of claim 13, but does not disclose further comprising a screen positioned between the first 
However, Curtis does disclose a wastewater treatment process  which comprises a filter positioned in the fluid stream between a solid-liquid separator and a mainstream reactor, wherein the mainstream reactor may comprise a reactor zone under anaerobic conditions, and wherein the screen is configured to retain large inorganic solids (Figure 2, 20 and 14 and 10; and para[0029], FIG. 2 illustrates...a wastewater treatment system...The invention employs a mainstream reactor 10...A screening device 14 removes inert solids from the system; and para 0033], From the mainstream reactor 10, the mixed liquor is transferred by conduit 18 to a solid-liquid separator 20 where solids are separated from the mixed liquor, leaving behind an activated sludge and a clarified effluent; and para [0035],A portion of the activated sludge from the solid liquid separator 20 is recycled to the mainstream reactor by conduits 24 and 26; and para [0030], The mainstream reactor 10 typically comprises one or more reactor zones, each of which operates under aerobic, anoxic or anaerobic conditions...An anaerobic zone contains no measurable oxygen and will cultivate those organisms that do not require oxygen to carry out their metabolic processes ;and para [0040], A screen having an opening size  of 250um may remove large inorganic solids but permit small inorganic solids and bacterial cell mass (biomass) to pass through; The mainstream reactor 10 may be described as a fermentation unit, since it uses organisms under anaerobic conditions to produce a reaction. Further, a dissolved air floatation or DAF unit may be described as a solids-liquid separator; See Instant Specification, pg 31 In 8-9, The fermentation may generally occur in an anaerobic environment; and Claim 1, A dissolved air flotation unit 
Therefore, it would have been obvious to one of ordinary skill in the art to use the wastewater treatment system as described by Erdogan,but to incorporate into the system the screening device as disclosed by Curtis, specifically placing the screening device in fluid stream 484 directly before the anaerobic treatment unit or fermentation unit 490, by routine experimentation, because Curtis discloses the advantages of using a screening device in a wastewater treatment system.  Further, it would have been obvious to one of ordinary skill in the art to test for the various types of materials which are retained by the screening device, specifically if the screen is configured to retain non-biological waste solids, by routine experimentation.
Per claims 8 and 17, Erdogan discloses the system of claim 7, but does not disclose further comprising a screen positioned between the third fermented solids outlet and the third inlet of the contact tank, the screen configured to retain non-biological waste solids.
However, Curtis does disclose a wastewater treatment process which comprises a filter positioned in a fluid stream, wherein the screen is configured to retain large inorganic solids within activated sludge (Figure 2, 14;and para [0029], FIG. 2 illustrates...a wastewater treatment system...A screening device 14 removes inert solids from the system; and para [0011], The invention provides a wastewater treatment method comprising...passing at least a portion of activated sludge through a screening device having screen openings from about 10 um to about 2,500 um to remove at least a portion of the inert solids; and para [0040], A screen having an opening size of 250 
Therefore, it would have been obvious to one of ordinary skill in the art to use the wastewater treatment system as described by Erdogan, but to incorporate into the system the screening device as disclosed by Curtis, specifically placing the screening device in fluid stream 494 directly before the contact tank 410, by routine experimentation, because Curtis discloses the advantages of using a screening device in a wastewater treatment system (para[0035],The recycled sludge, also known as return activated sludge(RAS); para [0040], A screen having an opening size  of 250um may remove large inorganic solids but permit small inorganic solids and bacterial cell mass (biomass) to pass through; The mainstream reactor 10 may be described as a fermentation unit, since it uses organisms under anaerobic conditions to produce a reaction. Further, a dissolved air floatation or DAF unit may be described as a solids-liquid separator; See Instant Specification, pg 31 In 8-9, The fermentation may generally occur in an anaerobic environment; and Claim 1, A dissolved air flotation unit having...a first floated solids outlet; and pg 17 In27-28, DAF unit(s)...function a solids-liquid separator). Further, it would have been obvious to one of ordinary skill in the art to test for the various types of materials which are retained by the screening device, specifically if the screen is configured to retain non-biological waste solids, by routine experimentation.
Allowable Subject Matter
Claims 4-6, 9-12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 1 and 13 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the system or method further comprising elements having the recited positioning and function as recited in claims 4-6, 9-12, 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/20/21